Exhibit 21.1 Subsidiaries of the Registrant and States of Incorporation The Winthrop Corporation, incorporated in the state of Connecticut NPDV Resources, Inc., incorporated in the state of Delaware Chestnut Hill Reservoir Co, incorporated in the state of Connecticut Subsidiaries of The Winthrop Corporation and States of Incorporation Wright Investors’ Service, Inc., incorporated in the state of Connecticut Wright Investors’ Service Distributors, Inc., incorporated in the state of Delaware Subsidiary of Wright Investors’ Service, Inc. and State of Formation Wright Private Asset Management LLC, formed in the state of Connecticut
